Citation Nr: 1419289	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-16 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected Type II diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 10 percent for Type II diabetes mellitus with cataracts.

3.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for mild traumatic brain injury (TBI) with vestibular disorder of the right ear, to include damage to the utricle with dizziness and staggering (previously claimed as vestibular evoke myogenic potential (VEMP) ear condition & vertigo), and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1972.  

The Veteran's diabetes mellitus claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for Type II diabetes mellitus.  The RO assigned an initial disability rating of 10 percent.  The RO then interpreted the Veteran's statements as appealing the initial disability rating assigned.  

The Veteran's new and material evidence and service connection claims come before the Board on appeal from a November 2009 rating decision of the RO in Nashville, Tennessee, which denied the benefits sought on appeal.  The Veteran filed a NOD in January 2010.  The RO issued a SOC in May 2011.  In June 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

A subsequent rating decision dated in January 2010 continued the 10 percent disability rating in effect for the service-connected Type II diabetes mellitus.  The Veteran filed a NOD in January 2010.  The RO issued a SOC in May 2011.  In June 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this initial rating claim.

In March 2012, the Veteran was afforded his requested Board hearing at the local RO (Travel Board hearing) before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  At his Board hearing, the Veteran requested that his vertigo and VEMP claim be recharacterized as shown on the title page of this decision.

The RO certified this appeal to the Board in February 2012.  Subsequently, additional lay and medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in March 2012.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issue of entitlement to service connection for hypertension, to include as secondary to the service-connected Type II diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his March 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the claim of entitlement to an initial disability rating in excess of 10 percent for Type II diabetes mellitus with cataracts is requested.

2.  In a July 1990 decision, the Board denied service connection for vertigo on the basis that the evidence did not show that the vertigo was present in service and was not reported until many years after the Veteran's military discharge.  The Chairman of the Board did not order reconsideration.

3.  The Veteran has a current diagnosis of mild TBI with vestibular disorder of the right ear, to include damage to the utricle with dizziness and staggering (previously claimed as vertigo), as shown in his current treatment records and from his lay statements.

4.  During his active military service, the Veteran had combat service in the Republic of Vietnam during the Vietnam War.  He was awarded, in pertinent part, the Republic of Vietnam Gallantry Cross Unit Citation with Palm Device.

5.  The Veteran asserts that his current TBI diagnosis arose during service, when his unit was attacked by enemy rockets and he suffered an extremely loud blast in his right ear.  This in-service event was verified by the Defense Personnel Records Information Retrieval System (DPRIS) and the RO in August 2009.

6.  The Veteran's treating VA physicians, in December 2009 and February 2010, and his treating private physicians, in October 2011 and November 2011, all opined, within a reasonable degree of medical certainty, that the Veteran's current TBI diagnosis is directly related to his in-service enemy rocket attack and the accompanying blast to his right ear.  There is no contrary medical evidence of record.

7.  Evidence providing a causal relationship between the Veteran's current TBI diagnosis and his active military service since the July 1990 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

8.  The Veteran's mild TBI with vestibular disorder of the right ear, to include damage to the utricle with dizziness and staggering, has been etiologically related to his active military service, to include his presumed in-service enemy rocket attack.  



	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim of entitlement to an initial disability rating in excess of 10 percent for Type II diabetes mellitus with cataracts by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The July 1990 Board decision that denied service connection for vertigo is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2013).

3.  Evidence received since the July 1990 Board decision is new and material and the claim for service connection for mild TBI with vestibular disorder of the right ear, to include damage to the utricle with dizziness and staggering (previously claimed as VEMP ear condition & vertigo), is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  Service connection for mild TBI with vestibular disorder of the right ear, to include damage to the utricle with dizziness and staggering, is established.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

The appeal of the claim of entitlement to an initial disability rating in excess of 10 percent for Type II diabetes mellitus with cataracts is dismissed.

The claim to reopen the issue of entitlement to service connection for mild TBI with vestibular disorder of the right ear, to include damage to the utricle with dizziness and staggering (previously claimed as VEMP ear condition & vertigo), is granted.

Service connection for mild TBI with vestibular disorder of the right ear, to include damage to the utricle with dizziness and staggering, is granted.


REMAND

Regarding the hypertension claim, the Board finds that a VA addendum medical opinion is needed before the claim can be decided on the merits.  

The Veteran was afforded a VA examination in May 2011 to address the etiology of his currently diagnosed hypertension.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner concluded that he could not "resolve this issue without resort to mere speculation."  The examiner cited to one piece of medical literature and the Veteran's VA treatment records in forming his rationale.  No other rationale was provided.  Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the United States Court of Appeals for Veterans Claims (Court) recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements regarding the incurrence of his hypertension and its relationship to his diabetes mellitus, his post-service VA treatment records, and the numerous medical literature submitted by the Veteran in support of his claim.  The examiner also did not discuss the February 2010 private medical opinion that provides a possible causation opinion.  Additionally, the examiner only addressed causation aspect of secondary service connection, and did not provide a medical opinion concerning the aggravation aspect of secondary service connection.  38 C.F.R. § 3.310 (2013).  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that another VA medical opinion is necessary before a decision on the merits may be reached.  

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the original May 2011 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate specialist for the purpose of ascertaining the etiology of the Veteran's currently diagnosed hypertension.  The examiner is requested to review all pertinent records associated with the claims file.

The VA physician is asked to provide medical opinions on the following:

a) Is it at least as likely as not that the Veteran's hypertension was incurred in or caused by his active military service?

b) Is it at least as likely as not that the Veteran's hypertension was aggravated (permanently worsened beyond the normal progression) by his service-connected Type II diabetes mellitus?

c) Is it at least as likely as not that the Veteran's hypertension was caused by his service-connected Type II diabetes mellitus?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of his hypertension, to include all of the medical articles submitted by him, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

2.  After the above action has been completed, readjudicate the Veteran's hypertension claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


